                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


SECURITIES AND EXCHANGE                       )
COMMISSION,                                   )
                                              )
       Plaintiff(s)                           )
                                              )
v.                                            )      Case No. 3:20-cv-01064
                                              )      Judge Crenshaw /Frensley
CAPWEALTH ADVISORS, LLC, et al.,              )
                                              )
       Defendant(s)                           )


                                            ORDER

       The Initial Case Management Conference set for March 2, 2021 at 8:00 a.m. will be

conducted by telephone. All parties shall call 1-877-336-1831, and when prompted for the

access code, enter 7039387# to participate in the Case Management Conference. If a party has

difficulty connecting to the call or has been on hold for more than five (5) minutes, please call

615-736-7344.

       IT IS SO ORDERED.



                                                     ________________________________
                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




     Case 3:20-cv-01064 Document 21 Filed 03/01/21 Page 1 of 1 PageID #: 317
